03/16/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: OP 21-0096


                                        OP 21-0096


 RUSSELL W.BULLOCK,
                                                                             MAR 1 6 2021
              Petitioner,                                                 Bowen Greenwood
                                                                        Clark of Supreme Court
                                                                           State of Montana
                                                                                                  !En
       v.
                                                                    ORDER
PETE BLUDWORTH, Warden,
Crossroads Correctional Center,

              Respondent.


      Russell W. Bullock has filed a Petition for a Writ of Habeas Corpus and included
copies of transcripts from his underlying criminal proceeding. Bullock raises various
issues, such as sufficiency ofthe evidence,Bradyl and speedy trial violations, ranging from
the pre-trial hearings to his jury trial. He also challenges the expert witness and claims
ineffectiveness of counsel.
      This Court is familiar with Bullock's underlying proceeding. In 2015, Bullock
appealed his jury convictions for sexual intercourse without consent and burglary from the
Gallatin County District Court. He raised four issues. We affirmed and remanded the
matter to correct the user surcharge amount as raised in the fourth issue. State v. Bullock,
2017 MT 182, 388 Mont. 194, 398 P.3d 881. We concluded that Bullock was not denied
his right to a speedy trial. Bullock,1 16-27. In 2018, Bullock sought postconviction relief
in the District Court. The court denied his petition for postconviction relief as untimely.
Bullock appealed, and we affirmed. Bullock v. State, No. DA 19-0087, 2020 MT 57N,
¶¶ 2, 8, 2020 Mont. LEXIS 718.
      Upon review, Bullock is relitigating his criminal convictions in his instant Petition.
He does not raise           any   issues concerning the illegality     of his sentences.


I Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194(1963).
Section 46-22-101(1), MCA.       Bullock is precluded from challenging his convictions
because of his initial appeal. Section 46-22-101(2), MCA. The issues he raises now are
more appropriate for a direct appeal or through a petition for postconviction relief, both of
which he has had. State v. Wright, 2001 MT 282, ¶ 37, 307 Mont. 349, 42 P.3d 753.
Having sought such relief over the last several years, Bullock is barred from raising these
issues now in his petition for habeas corpus relief. Therefore,
      IT IS ORDERED that Bullock's Petition for a Writ of Habeas Corpus is DENIED.
      The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
ofrecord and to Russell W. Bullock personally.
      DATED this \,1. —day of March, 2021.



                                                                  Chief Justice




                                                      1
                                                      .. 70
                                                          1101:


                                                       U.

                                                              •


                                                                   Justices